PER CURIAM.
We affirm the conviction and sentence but reverse imposition of costs, which were assessed without first giving appellant notice and an opportunity to be heard. Jenkins v. State, 444 So.2d 947 (Fla.1984); Mays v. State, 519 So.2d 618 (Fla.1988). We remand for striking of costs, without prejudice to the state filing a proper motion to tax costs in accordance with the procedure outlined in Jenkins.
AFFIRMED IN PART; REVERSED IN PART; REMANDED.
HERSEY, C.J., and DOWNEY and GLICKSTEIN, JJ., concur.